                                          Case 3:19-cv-01608-RS Document 116 Filed 05/10/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         WILLIAM LOFTUS, et al.,
                                  10                                                        Case No. 19-cv-01608-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER GRANTING MOTION FOR
                                  12                                                        FINAL SETTLEMENT APPROVAL,
Northern District of California




                                         SUNRUN INC., et al.,                               INCENTIVE AWARDS, AND
 United States District Court




                                  13                                                        ATTORNEY FEES
                                                        Defendants.
                                  14

                                  15

                                  16          Good cause appearing, plaintiffs’ motion for final approval of the settlement will be

                                  17   granted. Plaintiffs are directed to efile a revised proposed final order and judgment that omits the

                                  18   language regarding tax implications of the settlement fund and that otherwise is consistent with

                                  19   this order. Plaintiffs’ request for individual incentive awards of $5000 each is granted. The

                                  20   application of plaintiffs’ counsel to recover attorney fees is granted to the extent described below.

                                  21          Ninth Circuit law is settled that in a “common fund” case such as this one, it generally is

                                  22   appropriate to award fees either on the basis of a so-called “lodestar” calculation or by applying a

                                  23   “percentage of the fund” to determine the fee amount. See e.g. In re Bluetooth Headset Products

                                  24   Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011) (“Where a settlement produces a common fund for

                                  25   the benefit of the entire class, courts have discretion to employ either the lodestar method or the

                                  26   percentage-of-recovery method.”); Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir.

                                  27   2002) (“Under Ninth Circuit law, the district court has discretion in common fund cases to choose

                                  28   either the percentage-of-the-fund or the lodestar method.”).
                                           Case 3:19-cv-01608-RS Document 116 Filed 05/10/21 Page 2 of 3




                                   1           Counsel seeks a fee award in the amount of $1,833,333, representing one-third of the

                                   2   settlement fund.1 The Ninth Circuit recognizes a 25% “benchmark” to be a useful starting point for

                                   3   analysis of percentage-based fee awards in common fund cases. Vizcaino, 290 F.3d at 1047–48.

                                   4   All the circumstances of the case, however, must be taken into consideration. Id. Additionally,

                                   5   even where “the primary basis of the fee award remains the percentage method, the lodestar may

                                   6   provide a useful perspective on the reasonableness of a given percentage award.” Id. at 1050.

                                   7           Here, plaintiff’s counsel achieved a favorable settlement projected to provide a substantial

                                   8   estimated cash payout per class member. The matter was vigorously and well-defended, and

                                   9   presented substantial risk to plaintiffs. Indeed, after the settlement was reached, the Supreme Court

                                  10   issued a decision in Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021), that likely would have

                                  11   undermined a substantial portion of plaintiffs’ claims.

                                  12           That said, the litigation did not involve novel issues nor did it proceed in an unusual
Northern District of California
 United States District Court




                                  13   manner or direction. Furthermore, the fee request represents a multiplier to the asserted lodestar of

                                  14   over 3.1, even assuming no reduction to the hours or rates claimed would be in order. While a

                                  15   multiplier in that range may be permissible in some circumstances, plaintiffs have not shown it to

                                  16   be warranted here, or that an upward departure from the 25% benchmark is appropriate to that

                                  17   degree. Rather, upon review of the entire record, including counsel’s contingent risk, delay in

                                  18   payment, skill demonstrated, and results achieved, the Court finds an upward adjustment to a 30%

                                  19   recovery is warranted here. Although a court has discretion to apply the fee percentage against the

                                  20   total settlement fund, in the circumstances here the fee percentage will be applied to the net class

                                  21   recovery after deducting the costs of settlement administration, the individual incentive awards,

                                  22   and the award of out-of-pocket litigation costs, and the proposed final order and judgment should

                                  23   so reflect.

                                  24

                                  25
                                       1
                                  26      The motion also separately requests reimbursement of approximately $28,000 in “out-of-pocket
                                       litigation costs.” That request is granted on the understanding that proposed final order and
                                  27   judgment plaintiffs are to submit should reflect the exact amount of their final claim.

                                  28
                                                                                                                   CASE NO.   19-cv-01608-RS
                                                                                         2
                                          Case 3:19-cv-01608-RS Document 116 Filed 05/10/21 Page 3 of 3




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: May 10, 2021

                                   4                                        ______________________________________
                                                                            ___________
                                                                            __       ___
                                                                                       ______
                                                                                        _ _____
                                                                                              ____
                                                                                              ____
                                                                                                 _ __
                                                                                                   ____
                                                                                                      _ __________
                                                                                                                ____
                                                                                                                __ _____
                                                                                                                   __
                                                                            RICHARD
                                                                            R CHARD SEEBORG
                                                                            RI
                                   5                                        Chief United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                   CASE NO.   19-cv-01608-RS
                                                                             3
